ORDER

PER CURIAM.
AND NOW, this 11th day of July 2008, the Application to Consolidate Petitions for Allowance of Appeal regarding 155 EAL 2008 and 91-92 EAL 2008 is GRANTED. The Application for Leave to File Supplemental Allocatur Submission in the Nature of a Post-Submission Communication is GRANTED. The Petition for Allowance of Appeal is GRANTED. The issues, as stated by petitioner, are:
1. Whether, in an issue of first impression, the lower courts disregarded class action procedures and fundamental principles of Pennsylvania contract law by presuming that a class action could be pursued based solely on proof of breach of the named plaintiffs individual express limited warranty contract, as evidence of proof of breach as to all other limited warranty contracts for all the other members of the class?
2. Whether long-standing Supreme Court precedent requires reversal of the judgment improperly entered and affirmed in favor of all class members, in circumstances where the trial court accepted proof of breach of the named plaintiffs express limited warranty contract as proof of breach as to all limited warranty contacts as to all other members of the class, even where the only class-wide evidence was that the defendant had honored its express warranty?
3. Whether, in an issue of first impression, the trial court violated the defendant’s due process rights by entering judgment for the entire range of class members without requiring proof of breach of all of their express limited warranty contracts?